In an action to recover damages for personal injuries, etc., the defendant Simon Roth appeals from an order of the Supreme Court, Kings County (Douglass, J.), dated September 10, 2003, which denied his motion for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the defendant Simon Roth, and the action against the remaining defendant is severed.
The defendant Simon Roth established his entitlement to judgment as a matter of law by demonstrating that the negligence of the defendant Alexsandr Petrov in failing to stop at a red traffic light and proceeding through the intersection without stopping was the sole proximate cause of the accident (see Lestingi v Holland, 297 AD2d 627, 628 [2002]; Casanova v New York City Tr. Auth., 279 AD2d 495 [2001]; Diasparra v Smith, 253 AD2d 840 [1998]; Salenius v Lisbon, 217 AD2d 692, 693 [1995]). In opposition, the plaintiffs failed to submit evidence sufficient to raise a triable issue of fact (see Stiles v County of Dutchess, 278 AD2d 304, 305 [2000]; Cenovski v Lee, 266 *417AD2d 424 [1999]). Florio, J.P., S. Miller, Rivera and Lifson, JJ., concur.